Order entered September 10, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00362-CR
                                      No. 05-18-00363-CR
                                      No. 05-18-00364-CR

                                  JOHN F. SEAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                            ORDER
       By order dated July 18, 2018, we ordered appellant to provide the Court with written
verification that the reporter’s record had been requested. We cautioned appellant that the failure
to do so might result in the appeals being submitted without a reporter’s record. See TEX. R.
APP. P. 37.3(c). To date, we have received no communication from appellant regarding the
reporter’s record.
       We ORDER these appeals submitted without a reporter’s record. Appellant’s brief is
DUE thirty days from the date of this order.

                                                        /s/   LANA MYERS
                                                              JUSTICE